

EXHIBIT 10.1


LEASE TERMINATION AND SURRENDER AGREEMENT




THIS AGREEMENT, made as of this 30th day of June, 2011, between JVNJ REALTY
CORP., a New Jersey corporation having an address at 4151 Gulf Shore Blvd. N,
#1502, Naples, Florida 34103 (hereinafter referred to as “Landlord”), and MEDIA
SCIENCES INTERNATIONAL INC., having an address at 8 Allerman Road, Oakland, New
Jersey 07436 (hereinafter referred to as “Tenant”).


W I T N E S S E T H :


WHEREAS, Landlord, as landlord, and Tenant, as tenant, entered into a lease
agreement dated September 30, 2004 and a Lease Extension Rider dated November
20, 2009 (hereinafter collectively referred to as the "Lease") covering the
premises located at 8 Allerman Road, Oakland, New Jersey (the "Demised
Premises"), and neither party is in default thereunder;


WHEREAS, Landlord and Tenant desire to cancel and terminate the Lease as of the
Effective Date (as hereinafter defined) upon the terms and conditions
hereinafter provided;


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter contained, Landlord and Tenant agree as follows:


1.           Notwithstanding the commencement and expiration dates set forth in
the Lease, Landlord and Tenant agree to cancel and terminate the Lease and all
rights and obligations of Tenant and Landlord thereunder as of June 30, 2011
(hereinafter called the "Effective Date").  The Lease is hereby terminated as of
the Effective Date, as if said date were originally set forth in the Lease as
the termination date of the term thereof, and Tenant shall not be required to
pay any Fixed Rent or additional rent after the Effective Date, except for Real
Estate Taxes and Personal Property Taxes which shall be paid by Tenant through
the Surrender Date.


2.           Upon the execution of this Agreement, Tenant shall pay to Landlord
Five Hundred Thousand and 00/100 ($500,000.00) Dollars, receipt of which is
hereby acknowledged by Landlord.


3.           Notwithstanding the Effective Date, at no additional cost to
Tenant, Tenant hereby agrees to surrender the Demised Premises to Landlord and
Landlord hereby agrees to accept the surrender of the Demised Premises by Tenant
as of October 31, 2011, or sooner at Tenant’s option (the “Surrender Date”),
upon the terms and conditions hereinafter provided.  Landlord acknowledges and
Tenant agrees that Tenant shall remove its equipment, trade fixtures, and
merchandise prior to the Surrender Date.  Upon the Surrender Date, Tenant shall
surrender the Demised Premises in its then "AS IS" condition and Landlord agrees
to accept the Demised Premises in its then "AS IS" condition.  Landlord confirms
that no Alterations installed by Tenant are required to be removed by Tenant at
the end of the term.  Tenant makes no warranties or representations regarding
the condition of the Demised Premises or their surrender.

 
 

--------------------------------------------------------------------------------

 

4.           Landlord shall notify those utility companies serving the Demised
Premises that Landlord shall be responsible for the payment of any and all
obligations incurred thereof after the Surrender Date for the utilities serving
the Demised Premises, and shall cause meters to be read on such date.  Telephone
service for the Demised Premises shall be terminated by Tenant as of the
Surrender Date.


5.           Landlord shall be entitled to retain the security deposit paid by
Tenant under the Lease and all accumulated earnings and interest, if any, on
said security deposit.


6.           At any time prior to the Surrender Date, Landlord’s agent may show
said premises to a party interested in leasing the Demised Premises after Tenant
vacates, upon reasonable notice to Tenant.


7.           Landlord hereby warrants and represents to Tenant that there is no
mortgage or lien on the Demised Premises and that Landlord has the full right,
power, and lawful authority to enter into this Agreement and that Landlord is
the owner of the fee simple of the Demised Premises and that title to the
Demised Premises is and shall continue to be, until the termination of the
Lease, free and clear of any liens and encumbrances.  In addition to any other
rights which Tenant might have at law or in equity and not as a limitation
thereof, Landlord hereby agrees to indemnify and hold Tenant harmless from any
loss or damages arising directly or indirectly, from breach of this warranty and
representation including, without limitation, any and all claims that might be
made by any mortgagee, pledges and/or any other secured party as a result of the
execution of this Agreement.


8.           Landlord and Tenant hereby remise, release and forever discharge
each other and their respective heirs, executors, administrators, legal
representatives, successors and assigns of and from all actions or causes of
action, suits, debts, dues, sums of money, acts, reckonings, bonds, bills,
covenants, controversies, promises, variances, permits, trespasses, accounts,
contracts, agreements, damages, judgments, extents, executions, claims,
liability and demands whatsoever of every name and nature, in law or in equity
which Landlord or Tenant can, will or may have or which their respective heirs,
executors, administrators, legal representatives, successors and assigns,
hereafter can, shall or may have for, upon or by reason of any matter,
happening, cause or thing whatsoever, directly or indirectly, arising out of or
connected in any way with the Lease or arising out of or in any way connected
with the use and occupancy of the Demised Premises; provided, however, that this
Article 8 shall not be deemed to release Landlord from (i) its obligations to
notify the utility companies and cause the meters to be read as set forth in
Article 4 hereof or (ii) its obligations pursuant to the warranty and
representation as set forth in Article 7 hereof.


9.           The submission of this Agreement does not constitute any
reservation of or an option for the termination of the Lease and this Agreement
becomes effective only upon execution and delivery of this Agreement by Tenant
to Landlord.


10.           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.



 
2

--------------------------------------------------------------------------------

 

11.           This Agreement may not be modified or amended except by a written
agreement executed by the parties hereto.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


LANDLORD:


JVNJ REALTY CORP.


By: /s/______________________________






TENANT:


MEDIA SCIENCES INTERNATIONAL, INC.




By: /s/  Denise Hawkins________________
Denise Hawkins
Chief Financial Officer





 
3

--------------------------------------------------------------------------------

 
